TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 13, 2016



                                       NO. 03-15-00818-CV


                                          C. R., Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on December 16, 2015. Appellant Vic

Rogers, as father and next friend of the proposed patient C.R., has filed a motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.